Citation Nr: 1643888	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1952 to October 1953.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran previously requested a hearing before the Board; however, he withdrew this request through his representative in September 2015.  As such, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate his appeal.  See 38 C.F.R. § 20.704 (d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously remanded by the Board in January 2016 to obtain clarification of private speech discrimination testing in September 2010.  While such development was completed; unfortunately, remand is required for similar clarification of prior private audiology testing, as discussed below.  Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, this matter was previously remanded by the Board in January 2016 to clarify whether the private speech discrimination testing conducted in September 2010 utilized a Maryland CNC test, as required by VA regulations.  See 38 C.F.R. § 4.85 (2015).  In February 2016, the particular private facility responded that the September 2010 private audio testing was conducted using the Northwestern University Auditory Test Number Six (NU-6) List 1 Form A published by Auditec.  

Notably, following a thorough review of the additional evidence of record, prior private audiology test results from a different private facility in February 2009 also suggest that the rating criteria for a 10 percent disability rating may be met, if a Maryland CNC test was used to evaluate speech discrimination.  See id.  Similarly, the February 2009 private testing does not indicate which particular speech discrimination test was utilized.  

Accordingly, clarification of the February 2009 private test is needed.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC test without first making a diligent effort to determine whether it was applied).  As such, the case is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Beltone Hearing Care Resources, Inc., to clarify whether the Maryland CNC test was used to determine the Veteran's speech recognition ability in February 2009.  All attempts to seek clarification from the private facility, and any response received, must be clearly documented within the claims file.  If clarification is not received, the Veteran must be properly notified.  

2.  Thereafter, and following any additional development warranted, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




